Name: COMMISSION REGULATION (EEC) No 2588/93 of 21 September 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 23 . 9. 93 Official Journal of the European Communities No L 238/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2588/93 of 21 September 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 24 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 238/2 Official Journal of the European Communities 23 . 9 . 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59| New Potatoes 3,77 154 29'50 7,22 25,22 1039 3'10 6988 8,11 2'93 1 20 0702 00 9o) Tomatoes 100,05 4047 784,93 192,86 670,84 27072 81,56 182099 216'93 76&gt;01 1.30 0703 10 19 Onions (other than seed) 11,37 465 88,88 21,76 75,99 3130 9,36 21055 24,44 8,82 1.40 0703 20 00 Garlic 97,49 3987 761,58 186,53 651,18 26826 80,21 180416 209,50 75,64 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 1.60 ex 0704 10 101 Cauliflowers 578I 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 J 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,64 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1-110 0705 1 1 9o) Cabbage lettuce (head lettuce) 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 32,58 1311 245,82 63,64 216,50 8694 26,26 58568 71,55 24,98 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 1150 S7070OI9I Cucumbers 41,14 1654 307,45 80,47 270,68 10972 32,98 73514 90,25 32,27 L160 0708 10 9o| Peas (Pisum sativum) 204,27 8354 1595,76 390,83 1364,42 56209 168,08 378029 438,96 158,49 1.170 Beans : 1.170.1 0708 20 i?l Bea"s (Vtgna spp., Phaseolus 24465 10005 191123 468,10 1634,16 67322 201,31 452763 525,74 189,82 0708 20 90J spp.) 1.170.2 0708 20 10 [ Beans (Phaseolus ssp., vulga - 46?1 1 g?9 35249 9124 310,36 12464 37,65 83960 102,58 35,81 0708 20 90J ris var. Compressus Savt) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 1 .200 Asparagus : 1.200.1 ex 0709 2000  green 631,13 25811 4930,36 1207,56 4215,62 173669 519,32 1 167983 1356,26 489,68 1.200.2 ex 0709 20 00  other 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 97,14 3929 762,10 187,25 651,33 26285 79,19 176802 210,62 73,80 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 91,65 3691 689,40 179,61 604,84 24461 73,57 162068 201,40 71,34 lens var. dulce) 1.230 0709 51 30 Chantarelles 474,52 19407 3706,95 907,92 3169,56 130575 390,45 878162 1019,72 368,17 1.240 0709 60 10 Sweet peppers 70,16 2869 548,13 134,25 468,66 19307 57,73 129849 150,78 54,43 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 63,94 2615 499,52 122,34 427,11 17595 52,61 118335 137,41 49,61 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 56,51 2311 441,48 108,12 377,48 15550 46,50 104585 121,44 43,84 fresh 2.30 ex 0804 30 00 Pineapples, fresh 25,78 1054 201,45 49,33 172,24 7095 21,21 47722 55,41 20,00 2.4 ° ex 0804 40 10 1 Avocados fresh 145 33 5943 1135 36 278,07 970,77 39992 119,58 268962 312,31 112,76 ex 0804 40 90J ' ' » » » » » 23 . 9 . 93 Official Journal of the European Communities No L 238/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 105,64 4320 825,26 202,12 705,62 29069 86,92 195502 227,01 81,96 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 ?! ~ Sanguines and semi"san ' 29,84 1207 234,16 57,53 200,13 8076 24,33 54325 64,72 22,670805 10 31 guines 0805 10 41 2.60.2 0805 10 151  Navels, Navelines, Nave ­ lates ' Salustianas, Vernas , 56,82 2324 443,91 108,72 379,56 15636 46,75 105161 122,11 44,080805 10 35 Valencia lates, Maltese , 0805 10 45] Shamoutis , Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 Sc ! a 11  Others 50,95 2083 398,04 97,48 340,33 14020 41,92 94294 109,49 39,53 0o05 10 39 0805 10 49J 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 78,69 3218 614,72 150,56 525,61 21653 64,74 145625 169,10 61,05 2.70.2 ex 0805 20 30  Monreales and Satsumas 69,88 2812 527,21 136,50 464,32 18646 56,33 125606 153,46 53,57 2.70.3 ex 0805 20 50  Mandarins and wilkings 59,77 2444 466,97 114,37 399,28 16449 49,18 110625 128,45 46,37 2.70.4 ex 2o !! 5 20 70 I  Tangerines and others 57,48 2351 449,10 109,99 383,99 15819 47,30 106389 123,54 44,60ex 0805 20 90 ] 6 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 60,11 2458 469,63 115,02 401,55 16542 49,46 111254 129,18 46,64 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 149,02 6094 1 164,20 285,13 995,42 41008 122,62 275794 320,25 115,62 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 38,76 1585 302,80 74,16 258,91 10666 31,89 71734 83,29 30,07 2.90.2 ex 0805 40 00  pink 74,97 3066 585,68 143,44 500,78 20630 61,69 138747 161,11 58,17 2.100 0806 10 11 0806 10 15 Table grapes 86,17 3524 673,16 164,87 575,57 23711 70,90 159469 185,17 66,85 0806 10 19 2.110 0807 10 10 Water-melons 10,60 437 83,47 20,22 71,14 2864 8,73 19618 22,71 8,17 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 35,57 1454 277,88 68,06 237,59 9788 29,26 65829 76,44 27,59 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 2.120.2 ex 0807 10 90  other 95,98 3925 749,84 183,65 641,14 26412 78,98 177635 206,27 74,47 2.130 0808 10 91 0808 10 93 Apples 37,23 1522 290,89 71,24 248,72 10246 30,63 68910 80,01 28,89 0808 10 99 2.140 Pears 2.140.1 0808 20 31 0808 5! K ~ Nashi ^us pyrifo 123,17 5037 962,25 235,67 822,75 33894 101,35 227953 264,70 95,570808 20 35 ha) 0808 20 39j 2.140.2 0808 20 31 0808 20 35 Other 37,45 1543 294&gt;74 71 '40 251 &gt;20 10115 30 &gt;82 69271 80&gt;22 28 &gt;87 0808 20 39j 2.150 0809 10 00 Apricots 247,86 9982 1864,34 485,74 1635,68 66149 198,97 438280 544,67 192,93 L16 ° 0809 20 90 1 Cherries 102&gt;26 4136 802&gt;32 197,13 685,71 27672 83,37 186134 221,74 77,70 2.170 ex 0809 30 00 Peaches 34,31 1388 269,22 66,15 230,09 9285 27,97 62459 74,40 26,07 No L 238/4 Official Journal of the European Communities 23 . 9 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.180 ex 0809 30 00 Nectarines 77,86 3209 612,64 148,42 522,15 21024 64,08 143986 166,75 60,02 2190 Plums 68,90 2818 538,29 131,84 460,26 18961 56,69 127520 148,07 53,46 0809 40 19] 2200 AO ! N ! !! 10 90 Strawberries 251,63 10291 1 965,76 481,46 1680,79 69242 207,05 465681 540,75 195,23 0810 1U "i/ J 2.205 0810 20 10 Raspberries 1 048,0 42174 7906,65 2047,19 6963,49 279 647 844,87 1883741 2301,55 803,54 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 128,42 5252 1003,25 245,72 857,81 35338 105,67 237666 275,97 99,64 Planch .; 2.230 ex 0810 90 80 Pomegranates 108,01 4417 843,77 206,65 721,45 29721 88,87 199886 232,10 83,80 2.240 ex 0810 90 80 Khakis (including Sharon 194,40 7950 1518,66 371,95 1298,50 53494 159,96 359765 417,75 150,83 fruit) 2.250 ex 0810 90 30 Lychees 507,61 20760 3965,47 971,23 3 390,61 139 681 417,68 939404 1090,83 393,84